Motion by the defendant Frank Emery to dismiss appeal as to him granted, with ten dollars costs, against the defendant Limestone Products Corporation of America, on the authority of Price v. Ryan (255 N. Y. 16) and Ward v. Iroquois Gas Corp. (258 id. 124). Motion by plaintiff to dismiss appeal as to Limestone Products Corporation of America granted unless the defendant Limestone Products Corporation of America serves its brief on plaintiff’s attorney within two days and unless the defendant Limestone Products Corporation of America stipulates to argue case at present term of this court. Present — Van Kirk, P. J., Hinman, Hill, Rhodes, and McNamee, JJ.